DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 03/21/2022.
The amendments filed on 03/21/2022 have been entered. Applicant has cancelled claims 2 and 6, accordingly claims 1 and 3-5 remain pending. Claims 1 and 3-5 are presently amended.
The previous objections to the drawings have been withdrawn in light of applicant’s amendments to the drawings.
The previous objections to the claims have been withdrawn in light of applicant’s amendments to the claims.
The previous rejections of the claims under 35 U.S.C 101 have been withdrawn in light of applicant's amendments to the claims. 

Response to Arguments
Applicant's arguments filed 03/21/2022 regarding the interpretation of the claims under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Amending the limitations “angle changing mean” and “pressing means” to “angle changing device” and “pressure device”, respectively, fails to avoid the interpretation of these amended limitations under 35 U.S.C 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Therefore, the corresponding rejection of the claims due to these limitations under 35 U.S.C 112(a) and 112(b) are also maintained. 
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. Applicant argues, see pages 10-12, that the prior art of record allegedly fails to disclose the specific locations of the first to third probes. In response, examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each probe at a location associated with the respective anatomy, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Drawings
The drawings were received on 03/21/2022.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“angle changing device” in claim 3 and all dependents thereof;
“pressure device” in claim 4 and all dependents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Regarding the “angle changing device” the specification mentions an angle changing unit in [0031] of the US pre-grant publication of the specification. However, the specification fails to disclose the structure of the “angle changing means”.
Regarding the “pressure device” the specification mentions a pressing unit in [0033]-[0034] of the US pre-grant publication of the specification. However, the specification fails to disclose the structure of the “pressing means”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites the amended limitation “goggles formed with a couple of round-shaped frames [...] and provided on each round-shaped frame of the goggles [...] fixed on an upper-right side of each round-shaped frame [...] fixed on an upper-left side of each round-shaped frame of the goggles [...] fixed on a lower-middle side of each round-shaped frame”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. On page 9 of the remarks, applicant appears to suggest that Figure 1 provides support for this limitation. However, the round-shaped frame that applicant is referring to in Figure 1 is actually disclosed as the probe fixation body, which is a separate and distinct limitation. There is no disclosure of separate or additional “round-shaped frames”. As such, claims 1, 3-5 contain new matter. 
Regarding claims 3-4 and all dependents thereof, the structure of the limitations “angle changing device” and “pressure device”, which have been interpreted under 35 U.S.C. 112(f), see above, has not been sufficiently disclosed.
Additionally, claim 3 recites the amended limitation “an angle changing device located next to the first probe”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. From Figure 1, it appears that the first probe and the angle changing device/unit are integrated together. As such, claims 3-5 contain new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent on cancelled claim 2 which renders the claim indefinite. For the present purposes of examination, claim 3 has been treated as being dependent on independent claim 1. Further clarification is required.
Claim limitations “angle changing device” in claim 3 and all dependents thereof and “pressure device” in claim 4 and all dependents thereof invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 3-5 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bellezza et al. (US 2011/0137182, June 9, 2011, hereinafter “Bellezza”) in view of Ragauskas et al. (US 2010/0331684, December 30, 2010, corresponding granted US patent disclosed by applicant via the IDS, hereinafter “Ragauskas”) and Alleman et al. (US 2012/0083717, April 5, 2012, hereinafter “Alleman”).
Regarding claim 1, Bellezza discloses a noninvasive intracranial pressure measuring device for measuring an intracranial pressure of a person (“the present invention provides methods and devices for evaluating intracranial pressure non-invasively as it relates to brain injury by measuring optic nerve sheath diameter ("ONSD") and arterial pulsatility” [0010]), the device comprising: 
a first probe, and configured to emit ultrasonic waves to an optic nerve sheath to measure diameters of the optic nerve sheath (“a first device configured to obtain, from a subject, optic nerve sheath diameter information” [0013]; also see “As described elsewhere herein, ONSD and velocity information may be collected by ultrasound transducers [...] Ultrasound transducers are considered especially suitable devices.” [0102]; also see “The system may include two probes (one probe to perform ONSD measurement and one probe to perform blood velocity measurement).” [0103]); 
a second probe configured to emit ultrasonic waves to the ophthalmic artery so as to measure a pulsatility index of the ophthalmic artery (“a second device configured to obtain, from a subject, blood velocity information from a periocular blood vessel” [0013]; also see “As described elsewhere herein, ONSD and velocity information may be collected by ultrasound transducers [...] Ultrasound transducers are considered especially suitable devices.” [0102]; also see “The system may include two probes (one probe to perform ONSD measurement and one probe to perform blood velocity measurement).” [0103]); and 
a controller (“The system may include a central processing unit that is connected to one or more probes. The central processing unit is suitably configured to assess the patient's ICP based on the data collected by the devices.” [0106]) configured to calculate a first, second, and third intracranial pressure on the basis of measured values received from the first to third probes (“the system further configured to, based on the optic nerve sheath diameter and blood velocity information, produce an assessment of the subject's intracranial pressure.” [0013]; also see “The system is suitably adapted to assess the patient's ICP based on ONSD or blood velocity information. This adaptation may be effected by including an automation routine in the system that assigns a score to the subject based on the measured ONSD and a blood velocity metric, such as PI or RI. The score may be assigned on the basis of a mathematical operation on the ONSD and velocity information, or may be assigned based on the application of an algorithm to the information, such as the algorithm shown in FIG. 3.” [0104]).
Although Bellezza suggests goggles configured to be worn on the face of the person and the first and second probe being provided on the goggles (“The probe device may include a headband or other means for securing the probe to the head or face of the subject, so as to maintain the device in proper orientation for data gathering.” [0097]), Bellezza fails to explicitly disclose goggles formed with a couple of round-shaped frames; a probe fixation body formed with a round shape corresponding to an eye of the person and provided on each round-shaped frame of the goggles, wherein the probe fixation body fixes the first to third probes to the goggles.
However, Ragauskas teaches, in the same field of endeavor, goggles worn on the face of the person (see head frame 22 in Fig. 4, reproduced below, and corresponding description). Ragauskas further teaches a probe for emitting ultrasonic waves being provided on the goggles (ultrasonic transducer 30, Fig. 4, and corresponding description). Ragauskas also teaches a probe fixation body formed with a round shape corresponding to an eye of the person and provided on each round-shaped frame of the goggles, wherein the probe fixation body fixes the first to third probes to the goggles (“Chamber 28 is approximately annular in shape so as to enable an ultrasonic transducer 30 to be mounted against an inner flexible membrane 32 and enable a pressurization of the chamber by a pump 34 (FIGS. 1A-1C).” [0032]). 
Bellezza modified by Ragauskas discloses the claimed invention except for the goggles being formed with a couple of round-shaped frames.  It would have been an obvious matter of design choice to provide round-shaped frames, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Bellezza with goggles formed with a couple of round-shaped frames; a probe fixation body formed with a round shape corresponding to an eye of the person and provided on each round-shaped frame of the goggles, wherein the probe fixation body fixes the first to third probes to the goggles as taught by Ragauskas in order to mount the device to the head of the person so that an eye engaging inflatable device can apply slight pressure against the eyelid of the person ([0032] of Ragauskas).

    PNG
    media_image1.png
    821
    505
    media_image1.png
    Greyscale

Bellezza modified by Ragauskas discloses the limitations as stated above, specifically regarding probes provided on the goggles, and emitting ultrasonic waves to the ophthalmic artery and the cranial cavity external artery so as to measure diameters of the ophthalmic artery and the cranial cavity external artery, respectively, and the controller calculating intracranial pressure on the basis of the measured values received from the probes.
Bellezza modified by Ragauskas merely fails to disclose a third probe.
However, Alleman teaches, in an analogous field of endeavor (e.g. non-invasive transcranial ultrasound apparatus, see title), a headset, i.e. goggles (“the headset rests on the ears and nose in the manner of a pair of eyeglasses.” [0025]; also see Figs. 1-9 and corresponding descriptions) with a third probe provided on the headset, i.e. goggles (“As configured here, three transducer arrays are mounted in the circumcranial headset and each tranducer array contains a plurality of crystals, each about 1 cm in diameter” [0097]; also see e.g. Figs. 1, 3 and corresponding descriptions; also see “headset on which are disposed a plurality of ultrasonic transducer arrays” [0015]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Bellezza with a third probe as taught by Alleman in order to provide coverage to various anatomical locations without requiring operator intervention ([0015] of Alleman). 
Examiner also notes that while a third probe is explicitly taught by Alleman, since Bellezza discloses the claimed invention except for a third probe (Alleman discloses a first and a second, e.g. two probes), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a third probe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, Bellezza modified by Ragauskas and Alleman is silent on the first probe being fixed on an upper-right side [...]; the second probe being fixed on an upper-left side [...], and the third probe being fixed on a lower-middle side. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each probe at a location associated with the respective anatomy, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 3, Bellezza modified by Ragauskas and Alleman discloses the limitations of claim 1 as stated above. Bellezza further discloses, as best understood in light of the 35 USC 112(b) rejection stated above, wherein the controller selects a maximum value among the diameters of the optic nerve sheaths received from the first probe to calculate the first intracranial pressure (“Some have proposed using optic nerve sheath diameter ("ONSD") measurements to evaluate the head injured patient prior to transport to a CT scan, as changes in ONS can be correlated with changes in CSF pressure. Anatomically, the optic nerve sheath (ONS) is continuous with the dura, arachnoid, and pia mater, which makes it possible to correlate changes in the ONS with changes in the cerebrospinal fluid (CSF) pressure. As CSF pressure increases, Hansen et al. (J. Neurosurg. 1997; 87:34-40) demonstrated that the diameter of the ONS increases. ONSD diameters greater than about 5 mm may indicate abnormally high ICP.” [0023]; also see “The methods also suitably include comparing the measured optic nerve sheath diameter to a threshold or critical value.” [0036]), and calculates the second intracranial pressure on the basis of the measured value received from the second probe (“assessing intracranial pressure based on the optic nerve sheath diameter and blood flow information [measured value received from the second probe].” [0028]).
Bellezza, as best understood in light of the 35 USC 112(b) rejection stated above, is silent on an angle changing device located next to the first probe, and configured to change an angle of the first probe.
However, Ragauskas further teaches, in the same field of endeavor, an angle changing device located next to the first probe, and configured to change an angle of the first probe (manual and electronic steering of ultrasonic transducer in [0060]-[0061] and [0062]-[0066]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Bellezza with an angle changing device located next to the first probe, and configured to change an angle of the first probe as taught by Ragauskas in order to provide the ultrasound beam to the desired anatomy ([0060]-[0061] of Ragauskas).  
Regarding claim 4, Bellezza modified by Ragauskas and Alleman discloses the limitations of claim 3 as stated above but, as best understood in light of the 35 USC 112(b) rejection stated above, fails to disclose a pressure device located at a center of the probe fixation body, and configured to apply a pressure to the ocular globe of a person and transmitting information on a pressure value thereof to the controller, wherein the controller calculates the third intracranial pressure on the basis of the pressure value of the pressure device when the diameter of the ophthalmic artery matches the diameter of the cranial cavity external artery.
However, Ragauskas further teaches, in the same field of endeavor, a pressure device located at a center of the probe fixation body, and configured to apply a pressure to the ocular globe of a person (“an eye engaging inflatable device 28 can apply a slight pressure against the eyelid 23 (FIGS. 4A-4C).” [0032]; also see Fig. 1 and corresponding description; also see [0033]-[0034]) and transmitting information on a pressure value thereof to the controller (see communication between pressure control unit 3 and absolute ICP calculation unit, i.e. controller, in Fig. 1A, reproduced below, and corresponding description), wherein the controller calculates the third intracranial pressure on the basis of the pressure value of the pressure device when the diameter of the ophthalmic artery matches the diameter of the cranial cavity external artery (“In order to apply an external pressure on the eyelid, the pressure control unit 3 drives pump 34 and reads data from digital manometer 90 (FIGS. 1A-1C and 2). The absolute ICP calculation unit 4 performs the processing of all measurement data in order to determine the aICP.” [0048]; also see Fig. 1 and corresponding description).

    PNG
    media_image2.png
    399
    505
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Bellezza with a pressure device located at a center of the probe fixation body, and configured to apply a pressure to the ocular globe of a person and transmitting information on a pressure value thereof to the controller, wherein the controller calculates the third intracranial pressure on the basis of the pressure value of the pressure device when the diameter of the ophthalmic artery matches the diameter of the cranial cavity external artery as taught by Ragauskas in order to provide a slight pressurization of the tissues surrounding the eye ([0033] of Ragauskas).
Regarding claim 5, Bellezza modified by Ragauskas and Alleman discloses the limitations of claim 4 as stated above and Bellezza further discloses an intracranial pressure display unit that receives information on an average value of the first to third intracranial pressures from the controller and displays the information (“A component may be connected to a computer or other display so that the user may visualize the data being gathered by the component. The device may be configured to provide audio or visual instructions to the user to allow more precise positioning and operation of the device.” [0083]; also see “display screen [...] to allow the user to visualize and analyze information collected by the device” [0084]; also see [0085], [0087]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793